S*t-'S
                                                                                          T#f-/JL
CCA#        13-13-00372-CR                              OFFENSE:     Sexual Assault         SSO-iS
            DAVID ALLEN RUSSELL v. THE STATE OF
STYLE:      TEXAS                                       COUNTY:      Collin


TRIAL COURT:                 199th District Court                                                  MOTION

TRIAL COURTS"                199-81323-2012                 FOR REHEARING IS:
TRIAL COURT JUDGE:           Hon. Angela Michelle           DATE: April 9, 2015
                             Tucker
DISPOSITION: Affirmed                                       JUDGE: Chief Justice Valdez

DATE:

JUSTICE:                                  PC        S
PURIISH:                                 DNP:


CI K RECORD:             X                                  SUPPCLK RECORD        X

RPTRECORD:              X                                   SUPP RPT RECORD

STATE BR:           X                                       SUPPBR

APPBR:         X                                             PROSE BR




                                                                                      SHI'
                                                                                      S¥9 •is
                                 IN THE COURT OF CRIMINAL APPEALS                     S**t -IS
                                                           CCA#                       ssc -IS
    APPFJ LANT^                       Petition               Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                          DATE:

                                                             JUDGE:

                                                             SIGNED:                         PC:

JUDGE:        F<2-                                           PUBLISH:                       DNP:




                        MOTION FOR REHEARING IN              MOTION FOR STA'/OF MANDATE 1S:

CCA IS:                       ON                                                       ON


JUDGE:                                                       JUDGE: